Exhibit 99.2 Annual Meeting of Shareholders of PRECISION DRILLING CORPORATION May 14, 2014 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations - Section 11.3 In respect of the annual meeting (the "Meeting") of holders of common shares of Precision Drilling Corporation (the "Corporation"), the following sets forth a brief description of each matter which was voted upon at the Meeting and the outcome of the vote: Description of Matter Votes For Percent Votes Against/ Withheld Percent 1. Ordinary resolution to approve the election of the following nominees to serve as the directors of the Corporation for the ensuing year, or until their successors are duly elected or appointed: William T. Donovan 99.38% 0.62% Brian J. Gibson 99.38% 0.62% Allen R. Hagerman 99.39% 0.61% Catherine J. Hughes 99.66% 0.34% Stephen J.J. Letwin 96.62% 3.38% Kevin O. Meyers 97.06% 2.94% Patrick M. Murray 99.27% 0.73% Kevin A. Neveu 98.63% 1.37% Robert L. Phillips 90.68% 9.32% 2. Ordinary resolution to approve the appointment of KPMG LLP as auditors of the Corporation to hold office until the next annual meeting of shareholders at a remuneration to be fixed by the board of directors. 98.46% 1.54% 3. Advisory resolution on the Corporation's approach to executive compensation (“Say-on-Pay”). 98.18% 1.82%
